Citation Nr: 0523925	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-15 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for disseminated 
granuloma annulare.

2.  Entitlement to separate compensable evaluations for 
tinnitus in each ear. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and April 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  

In a July 2005 written argument, the veteran's representative 
appeared to have requested that claims of entitlement to 
service connection for chronic obstructive pulmonary disease 
and diabetes mellitus, type II, be reopened.  (These claims 
were denied by a January 2004 Board decision.)  As these 
issues have not been developed for appellate review, they are 
referred to the RO for appropriate action.  

Regarding the issue of entitlement to separate compensable 
evaluations for tinnitus in each ear, The United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board of Veterans' 
Appeals (Board), which concluded that no more than a single 
10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on any appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  Thus the Board will not address the issue at 
this time.  


FINDING OF FACT

The veteran's disseminated granuloma annulare is not 
attributable to his military service, including any in-
service exposure to herbicides.


CONCLUSION OF LAW

The veteran's disseminated granuloma annulare is not the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1116, (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  Service connection may be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology.  Savage v. Gober, 10 
Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2004) are met.  See 
38 C.F.R. § 3.309(e) (2004).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, must 
be manifest to a degree of 10 percent within one year after 
the last date on which the veteran performed active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  See C.F.R. § 3.307(a)(6)(ii) (2004); 68 Fed. Reg. 
34,541 (June 10, 2003) amending 38 C.F.R. § 3.307(a)(6)(iii) 
implementing the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). A 
veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2004).

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
Section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 
established the initial requirement that the Secretary enter 
into an agreement with the NAS to review available scientific 
evidence to determine if a particular disease is associated 
with exposure to herbicides.  The NAS conducts studies to 
"summarize the scientific evidence concerning the association 
between exposure to herbicides used in support of military 
operations in Vietnam during the Vietnam era and each disease 
suspected to be associated with such exposure."  64 Fed. Reg. 
59,232-59,243 (Nov. 2, 1999).  Reports from NAS are submitted 
at two-year intervals to reflect the most recent findings.  
Based on input from the NAS reports, the Congress amends the 
statutory provisions of the Agent Orange Act found at 
38 U.S.C.A. § 1116 and the Secretary promulgates the 
necessary regulatory changes to reflect the latest additions 
of diseases shown to be associated with exposure to 
herbicides.

The findings of the biennial studies are published by the 
National Academy Press as noted above.  The prior references 
to Update 1996 and Update 1998 reflect updates published 
subsequent to the original publication of study findings in 
1994.  The original edition was entitled Veterans and Agent 
Orange (VAO).  Hardbound editions of updates for 2000 and 
2002 have since been published during the pendency of the 
veteran's appeal.

In this case, the latest notice regarding diseases not 
associated with exposure to certain herbicides was published 
in 2003.  See 68 Fed. Reg. 27,630-27,641 (May 20, 2003).  The 
update stated that the NAS noted in VAO and subsequent 
reports that there was inadequate or insufficient information 
to determine whether an association existed between exposure 
to herbicides and immune system disorders. The Secretary 
found that the credible evidence against an association 
between immune system disorders and herbicide exposure 
outweighed the credible evidence for such an association.  
The Secretary further determined that a positive association 
did not exist.  See 68 Fed. Reg. 27,637.

The appellant contends, in both written statements and during 
a January 2004 hearing at the RO, that he has disseminated 
granuloma annulare, which should be properly characterized as 
"chloracne," and is due to exposure to herbicides during 
active military service in the Republic of Vietnam while 
stationed aboard the USS ST PAUL.  He maintains that the USS 
ST PAUL sailed up the Saigon River in either May, June or 
July 1961 and docked in Saigon for approximately one week 
(See Statements in Support of Claim, VA Form 21- 4138, dated 
in September 1997 and August 2002).  As such, the Board shall 
initially consider the appellant's claim pursuant to 
presumptive service connection.  38 C.F.R. § 3.309(e) (2004).  

In support of the veteran's contention that he was exposed to 
herbicides during active military service in Vietnam when his 
ship, the USS ST PAUL, sailed up the Saigon River in either 
May, June or July 1961 and docked for approximately one week 
in Saigon, an October 1997 letter from the Department of the 
Navy, Naval Historical Center, to the RO, reflects that the 
USS ST PAUL was credited with Vietnam service on May 5, 1961 
and May 14th, 1961.  However, copies of deck logs of the USS 
ST PAUL reflect that on May 5, 1961 and May 14th 1961, the 
USS ST PAUL was enroute from White Rocks anchorage, North 
Borneo to Port Swettenham, Malaysia and from Port Swettenham, 
Malyasia to Subic Bay, Republic of the Philippines, 
respectively.  In addition, in statements submitted by W. N., 
along with a copy of his journal of the USS ST PAUL, dating 
from August 23, 1960 to February 11, 1960, reflects that it 
was arrived in Saigon on October 24, 1960 and departed on 
October 28, 1960 (this fact was also corroborated in a 
November 2002 statement to the RO, submitted by C. M. Z., 
Captain, United States Navy (Retired) and Past President of 
the USS SAINT PAUL Association.)  Thus, as the evidence of 
record does not reflect, nor does the veteran contend, that 
he served in the Republic of Vietnam on or after January 9, 
1962, the Agent Orange law on presumptive service connection 
is inapplicable to this case. 

Even so, the veteran does not have one of the enumerated 
diseases that may be presumed as due to herbicide exposure.  
38 C.F.R. § 3.309(e)(2004).  While the veteran has argued 
that his currently diagnosed disseminated glaucoma annulare 
is more properly characterized as "chloracne," a disease 
that maybe be presumed as due to herbicide exposure, a VA 
examiner opined in February 2003, that the veteran's skin 
condition was not consistent with chloracne.  Therefore, even 
if the veteran was exposed to herbicide during active 
service, he would not be entitled to presumptive service 
connection for chloracne under 38 C.F.R. § 3.309(e).  

Although the appellant has argued that his disseminated 
granuloma annulare is the result of exposure to herbicides, 
VA must also ascertain whether there is any other basis to 
indicate that the disorder was incurred by any incident of 
military service. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

A review of the post-service private and VA evidence of 
record, dating from 1997 to 2004, pertinently reflects that 
the first clinical evidence of disseminated granuloma 
annulare was in the late 1990's (see VA outpatient reports, 
dated in August and September 1997).  Therefore, the Board 
finds that the appellant has a current disability.  Thus, the 
question becomes whether there is a medical nexus between the 
veteran's currently diagnosed disseminated granuloma annulare 
and in-service disease or injury.  In this regard, service 
medical records are devoid of any subjective complaints or 
clinical findings referable to disseminated granuloma 
annulare or exposure to herbicides.  A December 1963 
discharge examination report reflects that the veteran's skin 
was found to have been "normal."  

The Board has reviewed all of the post-service medical 
evidence of record, and the only evidence that discusses any 
etiological link between the appellant's current disseminated 
granuloma annulare and his military service are his own lay 
statements and a July 2002 report, submitted by his treating 
dermatologist, R. S. W. B., M.D.  In that report, Dr. B. 
concluded that the veteran suffered from disseminated 
granuloma annulare and that there was a legitimate question 
whether there might be some causative association between the 
appellant's "exposure to dioxin in 1961 to 1962 when he was 
on 'river duty' with the U.S. Navy in Vietnam."  Dr. B.'s 
opinion, however, is based on an inaccurate factual premise-
that the veteran was exposed to herbicides during his 
military service in the Republic of Vietnam in 1961.  This 
information is clearly derived from the veteran himself and 
has not been corroborated by the evidence of record.  Even 
the veteran does not describe a specific incident where he 
recalls being exposed to dioxin.  Thus, it is apparent that 
Dr. B.'s opinion was based on a history as provided by the 
veteran and not upon a review of the claims files.  In 
addition, Dr. B. did not provide any medical reasoning or 
medical literature to support his conclusion.  Even Dr. B. 
merely raises the question of possible association, 
suggesting that he is not making a definite statement one way 
or the other.  The Board therefore gives no evidentiary 
weight to this statement.  

In contrast, a VA examiner opined in February 2003, after a 
complete review of the claims files and a contemporaneous 
physical evaluation of the veteran, that despite the 
appellant's contention that his disseminated granuloma 
annulare began during service, the examiner was unable to 
find verification of that assertion in the claims files.  In 
fact, the VA examiner bolstered his opinion by stating that 
he did not find any notations in the service medical records 
reflecting that the veteran had sought treatment for his 
disseminated granuloma annulare, and stated that the 
appellant had indicated that he was unsure if he had ever 
been exposed to Agent Orange.  Overall, in contrast to the 
July 2002 opinion of Dr. B., the VA examiner based his 
opinion on a review of the entire evidentiary record and a 
detailed review of the relevant records, to specifically 
include the service medical records and the opinion of Dr. B.  

Although the veteran has indicated that his current 
disseminated granuloma annulare is a result of exposure to 
herbicide agents while stationed aboard the USS ST PAUL 
during service in the Republic of Vietnam, there is no 
indication, and the appellant does not contend, that he has 
any education, training or experience that would make him 
competent to render a medical opinion concerning diagnosis or 
causal relationship.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  For 
the reasons noted above, especially the relative weight of 
the medical opinions of record, the Board is unable to 
identify a reasonable basis for granting service connection 
for disseminated granuloma annulare.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA, among other things, 
modified VA's duties to notify and assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by October 2002 and January 2003 
letters, an May 2003 statement of the case and a January 2004 
supplemental statement of the case of the evidence needed to 
substantiate the claim of entitlement to service connection 
for disseminated granuloma annulare and the obligations of VA 
and the veteran with respect to producing that evidence.  In 
particular, the October 2002 letter informed the veteran that 
to substantiate the claim for service connection the evidence 
must show a current disability that was related to disease or 
injury incurred in or aggravated by military service, or 
disability that has existed continuously from the date of 
discharge until the present.  The letter advised the veteran 
of what was required of him and that VA must make reasonable 
efforts to assist him in getting evidence, including private 
medical records and records from any agency or company.  The 
veteran was told that it was his responsibility to see that 
VA had all records not in possession by a Federal agency, 
presumably including all in his possession.  Thus, the RO has 
satisfied the requirement to notify the claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, would be 
obtained by VA on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b).  

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Indeed, in February 2003, the veteran was 
examined by VA, in order to acquire additional medical 
evidence on his claim and to have a VA examiner provide an 
opinion as to the etiology of his disseminated granuloma 
annulare.  In addition, at the RO in Lincoln, Nebraska in 
January 2004, the veteran provided testimony regarding the 
claim on appeal.  In addition, he has submitted private 
medical evidence to support his claim, and VA records have 
also been obtained.  In this case, there is no outstanding 
evidence to be obtained, either by VA or the veteran.  The 
Board is therefore persuaded that there is no reasonable 
possibility that further development would unearth any 
additional evidence helpful to the veteran.  


ORDER

Service connection for disseminated granuloma annulare is 
denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


